Citation Nr: 1313383	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  03-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of rheumatic fever.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to an initial disability rating in excess of 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to June 1973.  He had subsequent service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2002 and July 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The April 2002 rating decision, in pertinent part, denied service connection for rheumatic fever and PTSD. 

The July 2004 rating decision granted service connection for pseudofolliculitis barbae and assigned a 10 percent rating.  The Veteran appealed the 10 percent rating assigned for pseudofolliculitis barbae. 

The Veteran testified before a member of the Board, who has since retired from the Board, at a hearing (Travel Board hearing) in March 2011.  A transcript of that hearing is of record.  The Board informed the Veteran that he had a right to another Board hearing in a February 2013 letter, but he declined an additional hearing.

When this case was previously before the Board in September 2011, it was decided in part and remanded in part for additional evidentiary development; it has since been returned for further appellate action.

The issue of entitlement to service connection for bilateral hearing loss was before the Board in September 2011; however the Appeals Management Center (AMC) in Washington, DC, granted service connection for this disability in a January 2013 rating decision.  Because this represents a total grant of benefits sought on appeal with respect to this claim for service connection, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Veteran submitted additional evidence in conjunction with his claims but did not include a waiver of RO review of the evidence, as required by 38 C.F.R. § 20.1304  (2012).  Significantly, the Board find that he would be prejudiced if the evidence was considered in the first instance in the absence of a waiver, particularly since the evidence is neither duplicative nor irrelevant to the issues before the Board.  

Moreover, in the September 2011 remand, it was noted that during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473   (2006), which held that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  In the present appeal, the appellant was not provided with notice of the type of evidence necessary to establish a disability rating or an effective date as instructed by the remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) , to include notice of the type of evidence needed to establish a disability rating and an effective date as set out in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Review the evidence associated with the claims files since the December 2012 Supplemental Statement of the Case (SSOC), and readjudicate the claims on appeal.  If the benefits sought are not fully granted, the Veteran and his representative should be furnished another SSOC and be afforded a reasonable opportunity to respond before returning the case to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


